Broyles, C. J.
“There can be no legal verdict in favor of the plaintiff in execution in a claim case unless there is introduced in evidence at the trial a valid, unsatisfied execution in favor of the plaintiff in execution against the defendant in execution.” Collins v. Hill, 115 Ga. 465 (1) (41 S. E. 678).
(a) In the instant case, while the bill o.f exceptions specifies the execution as a part of the record material to a clear understanding of the errors complained of, and while the execution is copied in the rqcoi'd transmitted to this court, it does not appear that it was actually introduced in evidence; or that it was referred to in connection with any other documentary evidence in the case. Therefore, under the ruling in .the Collins ease, supra, the verdict in favor of the plaintiff in execution was unauthorized, and the court erred in overruling the motion for a new trial. See also, in this connection, Blackstock v. Blackman, 152 Ga. 179 (2) (108 S. E. 775).

Judgment reversed.


Luke mid Blood/worth, JJ., concur.

G. A. Johns, J. C. Pratt, for plaintiff in error.
W. IJ. Quarterman, contra.